Opinion by
Johnson, J.
At the trial, counsel for the Government stated that he would not object to the incorporation of the collector’s memorandum and recommended that allowances be made in accordance therewith. Said memorandum (exhibit 1) states that the merchandise was inadvertently assessed with duty on the basis of the original appraised value, although, in view of a reappraisement decision, it was properly dutiable on the basis of the unit entered values. It appears from the official papers that the merchandise consisted of sponges, appraised at the invoice unit values, less discounts, plus certain percentages to make up for shrinkages in weight. An appeal for reappraisement was filed, subsequent to which it was held in a test case that the moisture content of sponges did not affect their price and that the entered values represented the correct dutiable values of the merchandise. (United States v. Schroeder & Tremayne, Inc., James H. Rhodes, 41 C. C. P. A. 243, C. A. D. 558). In accordance with this decision and a stipulation of counsel, it was held that the entered values of the instant merchandise represented the correct dutiable values (American Sponge & Chamois Co., Inc. (Atlas Shipping Co.—Broker), et al. v. United States, 33 Cust. Ct. 522, Reap. Dec. 8335). On the record presented, it was held that duty should have been assessed on the basis of the unit entered values of the merchandise. The collector was directed to reliquidate the entry accordingly.